DETAILED ACTION

1.  Applicant's amendment, filed 10/05/2021, is acknowledged.

2. Upon reconsideration, the Examiner has extended the search to cover the isolated nucleic acid encoding the antigen binding unit and the host cell comprising the nucleic acid recited in claims 38 and 41.


3.  Claims 1-3, 6, 9, 15-17, 41, 57-60 are  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 50 and 52-56, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 

EXAMINER'S AMENDMENT

4.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

5.  Authorization for this Examiner's Amendment was given in a telephone interview with Brett A. Schweers on October 14, 2021.



In the Claims:
 
6.  In claim 1, line 2 --  wherein the antigen binding unit binds to CD47-- has been inserted after “and a variable heavy chain region,”.

 --  .

REASONS FOR ALLOWANCE

8. The following is an Examiner's Statement of Reasons for Allowance: 

The prior art does not teach or suggest the antigen binding unit that binds to CD47 comprising the VH and VL CDRs of SEQ ID NOs: 1, 12, 20 and 29, 33 and 43 recited in claim 1 and dependent claims thereof.

 9.  Claims 1-3, 6, 9, 15-17, 37, 41, 50, 52-60 are allowable.

10.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

October 15, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644